DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 28 October 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Line 3, the comma after “the leading edge” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-12, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109 334 974) in view of Billig et al. (US 3 369 782) and Tomac et al. (US 2019/0145441).

Regarding independent claims 1 and 10:
Chen discloses an impingement cooling system and method comprising:
a body (1) having a leading edge (left) and a concave internal surface (as seen in Fig 3);
a fluid source (source of flow in Fig 3); and

Chen discloses that nose cones, wings, and rudders experience “severe” aerodynamic heating in hypersonic flight ([0004]), but does not discloses the cooled body as a wing.
Billig teaches a hypersonic aircraft (col 1, lines 25-30) having a cooling system for a wing (Fig 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Chen to use a wing as taught by Billing for the predictable advantage of cooling a structure recognized to undergo “severe” aerodynamic heating in hypersonic flight, to avoid thermal damage to the structure.
Chen discloses a fluid dispersal device for projecting a fluid stream, but does not disclose a device configured to project a fluctuating fluid stream.
Tomac teaches a fluidic oscillator array used in cooling airfoils ([0068]), which has no moving parts and high control authority ([0002]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Chen to use fluidic oscillators as taught by Tomac for the predictable advantage of providing a fluidic dispersal device for the cooling unit which has no moving parts, thus reducing mechanical wear, and high control authority, increasing the effectiveness of the system.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Chen discloses the concave internal surface having a radius of less than 10 mm ([0014]).


The discussion above regarding claim 1 is relied upon.
Chen discloses the fluid dispersal device conforming to a wedge-shaped internal cavity (as seen in Figs 1 and 3).
Alternatively, the system of Chen would be conformed to the shape of the wing of Billig when modified to be used in a wing taught thereby.

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Chen as modified renders a(n array of) fluidic oscillator(s) (via Tomac).



Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Chen as modified renders the dispersal device configured to generate a fluid stream that oscillates in a spanwise direction across the concave internal surface (via the use of the array as taught by Tomac, the system is configured to oscillate along the span).

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Chen discloses a cooling system, but does not disclose fins on the concave internal structure.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Chen to use fins for the predictable advantage of increasing the effectiveness of the cooling system by increasing the surface area of the leading edge in contact with the fluid, thus allowing the fluid to intake more heat from the surface.

Regarding independent claim 16, and claims 7, 8, and 17:
The discussion above regarding claim 1 is relied upon.
Chen as modified renders a plurality of delivery channels (via the use of the array) and channels (5) to return fluid downstream of the concave internal surface and “substantially” parallel to the outer mold line of the body/wing proximate upper and lower surfaces (Fig 3, the return channels are tapered similar to the out mold line proximate the upper and lower surfaces).

Regarding claim 12:
The discussion above regarding claim 10 is relied upon.
Chen as modified renders channeling the fluid through a restricted aperture (as seen in the fluidic oscillators of Tomac, e.g. Figs 19A-B).

Regarding claim 19:
The discussion above regarding claim 16 is relied upon.
Chen as modified renders a fluidic oscillator at the distal end of each delivery channel substantially in a line substantially parallel to the leading edge (via the use of the array of oscillators from Tomac).

Claims 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (‘974) in view of Billig et al. (‘782) and Tomac et al. (‘441) as applied to claims 10 and 16 above, and further in view of Mount (US 2 979 293).

Regarding claims 13 and 14:
The discussion above regarding claim 10 is relied upon.
Chen as modified renders returning fluid (via grooves 5), capable of returning to the source, but does not specifically return the fluid to the source.
Mount teaches a cooling system for supersonic aircraft wings which cycle returned fluid back to a source to be cycled again (as seen in Fig 1, refrigerant in lines 39 cycle through), including removing heat from the fluid as it flows back (via heat exchangers 50-52).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Chen to return the fluid to the source and remove heat as taught by Mount for the predictable advantage of reusing the fluid again, thus saving on fluid that needs to be replaced, with heat removed to ensure that the fluid may absorb heat effectively when returned back to the wing.


The discussion above regarding claim 10 is relied upon.
Chen as modified renders a cooling system using fluid, but does not render a portion of the fluid changing between liquid and gaseous phases.
Mount teaches an aircraft cooling system having a fluid which changes between liquid and gaseous phases (col 4, lines 39-42, refer to “condenser coils”, which indicates a fluid is being changed from a gas to a liquid, and the fluid is circulated and heated by the aerodynamic heat from the wing).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Chen to use a phase change fluid as taught by Mount for the predictable advantage of providing effective cooling of the structure, by taking advantage of the latent heat of vaporization (an inherent chemical property) of the fluid.


Regarding claim 18:
The discussion above regarding claim 16 is relied upon.
Chen as modified renders a fluid cooling system, but does not disclose a compressor configured to maintain a constant pressure.
Mount teaches n aircraft cooling system having a compressor (41).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Chen to use a compressor as taught by Mount for the predictable advantage of pressurizing the fluid to be supplied to the leading edge for cooling, to ensure the system adequately provides the fluid for cooling during operation.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not render obvious a closed fluid system, in combination with the other limitations of the claim(s). Closed fluid systems are well-known, for example in Mount, however Chen requires fluid to be expelled from the surface via a port (7) for cooling ([0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619